JANVIER, Judge
(concurring).
I have extremely grave doubt as to the correctness of our conclusion, but my doubt is not sufficient to justify a dissent. My two associates and the District Judge believe that the record indicates that the plaintiff is suffering from a traumatic neurosis and that, as a result, though he has no actual physical disability, he cannot do some of the things required of him. The moving pictures cast grave doubt on his testimony.
However, there is presented only a question of fact; can he do the work he formerly did? On this question of fact I cannot say that my associates and the District Judge are in error.
I concur in the reasons and in the decree.